Mr. Justice Wolf
delivered the opinion of the court.
As we read sections 5241 and 5242 of the compiled statutes, they prevent, for the purposes of this case, the alienation of attached property, whoever has the custody of the same. A debtor who obtains property under the bond is bound to respect the law. A creditor, however, is not bound by the-precept and he may attach any property in the hands of his debtor. This is not the alienation to which the law refers. Hence we were substantially accurate in saying that the property passed to Cándido Claudio for all purposes, although of course we had solely in mind the rights of creditors. The other matters raised are sufficiently covered by the original opinion.